In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00183-CR
        ______________________________


      DAVID MATTHEW HEFLEY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law
               Bowie County, Texas
          Trial Court No. 12M1779-CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       David Matthew Hefley filed a notice of appeal November 9, 2012, appealing the trial

court’s refusal to appoint counsel unaffiliated with the Bowie County Public Defender’s Office.

After a thorough review of the clerk’s record, we found no order of any kind.

       This Court has jurisdiction over criminal appeals only when expressly granted by law.

TEX. CONST. art. V, § 6; Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.).

A timely notice of appeal from a conviction or an appealable order is necessary to invoke this

Court’s jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

       There being no conviction or appealable order in the record, we dismiss this appeal for

want of jurisdiction.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:         November 20, 2012
Date Decided:           November 21, 2012

Do Not Publish




                                               2